 

LOCK-UP AGREEMENT

 

__________, 20__

 

Quartet Merger Corp.

777 Third Avenue, 37th Floor

New York, New York 10017

 

Pangaea Logistics Solutions Holding Ltd.

109 Long Wharf, 2nd Floor

Newport, RI 02840

Attention: Edward Coll

 

Ladies and Gentlemen:

 

In connection with the Agreement and Plan of Reorganization (the “Merger
Agreement”), dated as of April 30, 2014, by and among Quartet Merger Corp.
(“Quartet”), Quartet Holdco Ltd. (“Holdco”), Quartet Merger Sub, Ltd., Pangaea
Logistics Solutions Ltd. (“Company”) and the securityholders of the Company, to
induce the parties to consummate the transactions contemplated by the Merger
Agreement, the undersigned agrees not to, either directly or indirectly, during
the “Restricted Period” (as hereinafter defined):

 

(1)sell or offer or contract to sell or offer, grant any option or warrant for
the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any shares of Holdco Stock, issued or to be issued to the
undersigned or to any other person or entity of which the undersigned is an
Affiliate (as defined below), in each case in connection with the transactions
contemplated by the Merger Agreement, including without limitation the Net
Income Shares and Cancellation Shares (the “Restricted Securities”); for the
avoidance of doubt, if any Holdco Stock is acquired by the undersigned after the
Closing Date in any open-market transaction, such Holdco Stock shall not be
deemed a “Restricted Security” hereunder,

 

(2)enter into any swap or any other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any of the Restricted Securities, whether such swap transaction is
to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise, or

 

(3)publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any of the Restricted Securities (it being understood that the
foregoing shall not prohibit the undersigned from making any such disclosure to
the undersigned’s existing or potential shareholders, members, partners,
Affiliates, general partners, directors, officers, employees or partners, and
their respective shareholders, members, partners, Affiliates, general partners,
directors, officers, employees or partners, in each case on a confidential
basis).

 

 

 

 

As used herein, “Restricted Period” means the period commencing on the Closing
Date and (A) with respect to 50% of such Restricted Securities, ending on the
earlier of (i) the date on which the Closing Price of the shares of Holdco Stock
exceeds $12.50 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
a 30-trading day period following the Closing Date and (ii) the day preceding
the day that is twelve months after the Closing Date and (B) with respect to the
remaining 50% of such Restricted Securities, ending on the day preceding the day
that is twelve months after the Closing Date; provided, however, the Restricted
Period shall terminate immediately prior to the consummation of a liquidation,
merger, stock exchange or other similar transaction that results in any HoldCo
stockholder having the right to exchange their shares of Holdco Stock for cash,
securities or other property (including pursuant to an acceptance of a general
offer for Restricted Securities made to all holders of such class of securities
on equal terms or provision of an irrevocable undertaking to accept such an
offer).

 

For purposes of this Lock-Up Agreement, “Closing Price” means, with respect to
the Restricted Securities, as of the date of determination, (i) if the
Restricted Securities are listed on a national securities exchange, the closing
price per share of a Restricted Security officially reported on the principal
national securities exchange on which the Restricted Securities are then listed
or admitted to trading; or (ii) if the Restricted Securities are not then listed
or admitted to trading on any national securities exchange, the average of the
reported closing bid and asked prices of the Restricted Securities on such date
on the principal over the counter market on which the Restricted Securities are
traded; or (iii) if neither of clause (i) or (ii) is applicable, a market price
per share determined in good faith by the Holdco Board or, if such determination
is not satisfactory to the undersigned for whom such determination is being
made, by a nationally recognized investment banking firm mutually selected by
Holdco and the undersigned, the expenses for which shall be borne equally by
Holdco and the undersigned. If trading is conducted on a continuous basis on any
exchange, then the closing price shall be at 4:00 P.M. New York City time

 

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death (in the event the
undersigned is an individual rather than an entity), (i) in a transaction that
does not involve a Public Offering or is not made through a securities exchange
or an over-the-counter securities market, or (ii) by gift, will or intestate
succession, or by judicial decree, to the undersigned’s beneficiaries or “family
members” (as defined below), as applicable, or to trusts, corporations,
partnerships, limited liability companies, family limited partnerships and
similar entities primarily for the benefit of the undersigned or the
undersigned’s “family members” or executives of Holdco or any controlled
subsidiary of Holdco; provided, however, that in each and any such event it
shall be a condition to the Transfer that the transferee execute an agreement
stating that the transferee is receiving and holding the Restricted Securities
subject to the provisions of this Lock-Up Agreement. For purposes of this
sub-paragraph, “family member” shall mean any relationship by blood, marriage or
adoption, including, but not limited to, spouse, lineal descendants,
stepchildren, father, mother, brother or sister of the transferor or of the
transferor’s spouse. For purposes of this Lock-Up Agreement, “Public Offering”
means an underwritten public offering of registrable securities pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form.

 

Also notwithstanding the foregoing limitations, in the event the undersigned is
an entity rather than an individual, this Lock-Up Agreement will not prevent any
Transfer of any or all of the Restricted Securities to the shareholders,
members, Affiliates, directors, officers, employees or partners of such entity
or any Affiliate of the foregoing or Holdco or any controlled subsidiary of
Holdco; provided, however, that in each and any such event it shall be a
condition to the Transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the Restricted Securities subject to the
provisions of this Lock-Up Agreement.

 

Any of the Restricted Securities subject to this Lock-Up Agreement may be
released, from time to time, in whole or part from the terms hereof upon the
unanimous written consent of the disinterested members of the Holdco Board
(provided the shares of Holdco Stock held by the Quartet Founding Shareholders
are similarly released from all restrictions on transfer then applicable to such
shares).

 

2

 

 

The undersigned hereby authorizes Holdco’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned an
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.

 

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns, and is executed as an instrument
governed by the law of Delaware.

 

This Lock-Up Agreement shall automatically terminate and be of no further force
or effect upon the earlier to occur of (i) the termination of the Merger
Agreement and (ii) the first Business Day following the expiration of the
Restricted Period.

 

All capitalized terms used herein, but not otherwise defined, shall have the
meaning ascribed to them in the Merger Agreement. This Lock-Up Agreement
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Lock-Up Agreement, including without limitation that
certain letter agreement dated as of March 20, 2014 by and between Quartet and
Cartesian Capital Group, LLC. Sections 10.1 – 10.4, 10.8 – 10.15 of the Merger
Agreement are incorporated herein by reference and shall apply to this Lock-Up
Agreement mutatis mutandis. Each of the parties to this Lock-Up Agreement agrees
to use its reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, and to assist and cooperate with the other
parties to this Lock-Up Agreement in doing, all things necessary, in the most
expeditious manner practicable to carry out or to perform the provisions of this
Lock-Up Agreement

 

[Signature page follows]

 

3

 

 

SIGNATURE PAGE TO THE LOCK-UP AGREEMENT

 

    Signature           Name:           Address:               

 

4

 